DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to amendment filed on July 13, 2022.
Claims 24, 29, 34 and 39 have been amended. Claims 21-40 remain pending and are examined herein.

Priority
It is noted that Applicant has not disputed with the previous statement regarding priority as set forth in the Office Action mailed on April 15, 2022; that the effective filing date of the claims is deemed to be December 30, 2016, (filing date for US. Application Serial No. 15/395,832) for the purpose of applying prior art.
Drawings
The replacement drawing for Figure 17 is acknowledged and accepted.
Response to Amendment
The rejection of claims 24, 29, and 34 under 35 U.S.C. 112(b) is withdrawn in view of amendment to the claims.
The rejection of Claims 21-40 under 35 U.S.C. 103 is withdrawn in view of amendment to the claims.

Double Patenting-Nonstatutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US10694694B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are drawn to a the method for treating rice, comprising: providing a domestic rice crop plant comprising and expressing an endogenous non-transfected mutant ACCase containing an I1781L(Am) mutation conferring herbicide tolerance and an ACCase-inhibiting AOPP herbicide; applying an effective amount of the AOPP herbicide to the domestic rice crop plant, post-emergence; thereby creating a treated rice plant; and growing the resulting treated rice plant; wherein the effective amount of herbicide is 14 to 140 g AI/Ha quizalofop or an ester thereof; 56 g to 140 g AI/ha of fluazifop or an ester thereof; 70 to 140 g AI/ha of clodinafop-propargyl or 11 to 34 g AI/ha of clodinafop; 226 g to 540 g AI/ha of diclofop or diclofop-methyl; and the rice plants exhibits less than 10% herbicide injury. 
The patented claims are drawn to a method for treating rice, comprising:
(i) providing a domestic rice crop plant grown from seed, the domestic rice crop plant comprising and expressing an endogenous non-transfected mutant ACCase nucleic acid whose sequence encodes a multi-functional, plastidic ACCase containing a mutation that causes the ACCase to be tolerant to the herbicide, the nucleic acid thereby providing to the plant a phenotype of tolerance to the AOPP herbicide, wherein said mutation is  I1781L (Am) or W2027C (Am); and at least one ACCase-inhibiting AOPP herbicide selected from the group consisting of quizalofop, an ester of quizalofop, an enantiomer of quizalofop, and an agriculturally acceptable salt of quizalofop;
(ii) applying an effective amount (measured in grams of active ingredient per hectare (g AI/Ha)) of the at least one aryloxyphenoxypropanoate herbicide to the domestic rice crop plant, post-emergence; thereby creating a treated rice plant; and
(iii) growing the treated rice plant,
wherein the effective amount of the at least one ACCase-inhibiting aryloxyphenoxy-propanoate herbicide is 70 g AI/Ha to 140 g AI/Ha of quizalofop-P-ethyl, or an amount equivalent to 70 g AI/Ha to 140 g AI/Ha of quizalofop-P-ethyl, and application of the at least one aryloxyphenoxypropanoate herbicide causes less than 10% injury to the treated rice plant in field applications.
The first difference is that the instant claims are drawn to rice mutant comprising the I1781L isoform, while the patented claims encompass two embodiments I1781L or W2027C. Therefore, the instant claims are drawn to one of the two embodiments of the patented claims.
Secondly the instant claims encompass a range of quizalofop or its equivalent ester or salt of 14 to 140 g AI/Ha, while the patented claims encompass the range of 70 to 140 g AI/Ha. The patented claims are considered a subspecies of the instantly claimed genus.  
Thirdly, although the patented claims do not list the FOPS herbicides fluazifop,  clodinafop, or diclofop, these are considered as equivalent and interchangeable design choices.
Therefore, although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 21-40 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US11096346B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patented claims are drawn to a method (i) providing at least one ACCase-inhibiting aryloxyphenoxypropanoate herbicide selected from the group consisting of quizalofop, an ester of quizalofop, an enantiomer of quizalofop, and an agriculturally acceptable salt of quizalofop;
(ii) providing a domestic rice crop plant grown from seed, the domestic rice crop plant comprising and expressing an endogenous non-transfected mutant ACCase nucleic acid whose sequence encodes a multi-functional, plastidic ACCase containing a mutation selected from the group consisting of I1781L (Am), G2096S (Am), and W2027C (Am) that causes the ACCase to be tolerant to the herbicide, the nucleic acid thereby providing to the plant tolerance to the aryloxyphenoxypropanoate herbicide;
(iii) applying an effective amount (measured in grams of active ingredient per hectare (g AI/Ha)) of the at least one aryloxyphenoxypropanoate herbicide to the domestic rice crop plant, post-emergence; thereby creating a treated rice plant; and
(iv) growing the treated rice plant,
wherein the effective amount of the at least one ACCase-inhibiting aryloxyphenoxypropanoate herbicide is 14 g AI/Ha to 40 g AI/Ha of quizalofop or an ester of quizalofop, or an amount equivalent to 14 g AI/Ha to 40 g AI/Ha of quizalofop or an ester of quizalofop, and wherein the effective amount of the aryloxyphenoxypropanoate herbicide causes less than 10% injury to the rice plant in field applications, wherein the injury to the rice plant is evaluated 2-3 weeks after herbicide treatment. 
The first difference is that the instant claims are drawn to rice mutant comprising the I1781L isoform, while the patented claims encompass 3 embodiments: I1781L, G2096S, and or W2027C. Therefore, the instant claims are drawn to one of the three embodiments of the patented claims.
Secondly the instant claims encompass a range of quizalofop or its equivalent ester or salt of 14 to 140 g AI/Ha, while the patented claims encompass the range of 70 to 140 g AI/Ha. The patented claims are considered a subspecies of the instantly claimed genus.  
Thirdly, although the patented claims do not list the FOPS herbicides fluazifop,  clodinafop, or diclofop, these are considered as equivalent and interchangeable design choices.
 Therefore, although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 21-40 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US11096345B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are summarized supra.
The patented claims are drawn to method for treating rice, comprising providing a domestic rice crop plant comprising and expressing a mutant ACCase containing I1781L (Am), G2096S (Am), or W2027C (Am); and applying an effective amount of the AOPP herbicide post-emergence, wherein the effective amount of the at least one ACCase-inhibiting aryloxyphenoxy-propanoate herbicide is at least 70 g AI/Ha to 140 g AI/Ha of clodinafop-propargyl, at least 11 g AI/Ha to 34 g AI/Ha of clodinafop, at least 56 g AI/Ha to 140 g AI/Ha of fluazifop or an ester thereof, at least 14 g AI/Ha to 140 g AI/Ha of quizalofop or an ester thereof, or at least 226 g AI/Ha to 540 g AI/Ha of diclofop or diclofop-methyl.
 The difference is that the instant claims are drawn to rice mutant comprising the I1781L isoform, while the patented claims encompass 3 embodiments: I1781L, G2096S, and or W2027C. Therefore, the instant claims are drawn to one of the three embodiments of the patented claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Prior Art
Claims 21-40 are free of the prior art. There is no prior art teaching or suggesting the claimed method of treating post-emergent domestic rice crop plants that comprise and express an endogenous non-transfected mutant ACCase containing the mutation I1781L with the effective amount of the ACCase-inhibiting aryloxyphenoxypropanoate herbicide composition of 14 to 140 g A/ha of quizalofop or an ester thereof and exhibit less than 10% herbicide injury. 
The closest prior art is Maneechote (Maneechote et al., 2005, Weed science 53 (3): 290-295), in view of Beetham et al (US20080256668 A1, October 2008), and Till et al (BMC plant biology 7.1 (2007): 19), further in view of Delye et al (2008, Pest Manag Sci 64:1179–1186, published on June 6, 2008).
Maneechote teaches applying quizalofop herbicides to rice field in an effective amount to control (sprangletop) weeds, and that the amount of 30 g AI/ha quizalofop-P is effective in killing sprangletop grass (Table 2, and p. 293, left, paragraph 2,” the S plants were killed by all ACCase-inhibiting herbicides”). Thus, 30 g AI/ha quizalofop-P is an effective amount. However,  Maneechote does not teach a mutant rice plant comprising an endogenous non-transfected mutant ACCase providing to the plant tolerance to the AOPP herbicide, wherein said mutation is selected from the group consisting of 11781L. 
Beetham teaches making non-transgenic herbicide resistant plants, such as rice (claim 8), wherein a mutation is introduced to an endogenous gene (such as EPSP synthase) to confer resistance/tolerance to herbicides (such as glyphosate which inhibits EPSP synthase), through in vivo site specific mutagenesis method such as “Recombinagenic Oligonucleobases” (p. 1-2, Section 2.2), Till et al teaches a method of a non-transgenic, unbiased targeted mutagenesis (reads on the limitation “non-transfected”) method in rice called TILLING (Targeting Induced Local Lesions in Genomes), which is a general reverse genetic technique that combines traditional mutagenesis with high throughput methods for mutation discovery (p. 1). Delye et al teaches I1781L and W2027C mutation alleles in the ACCase of blackgrass, wherein both I1781L and W2027C mutations confer whole plant resistance to multiple ACCase-inhibitor herbicides (including three in the AOPP class: Fenoxaprop, Clodinafop, and Haloxyfop) at the recommended field rate (Table 2, and p. 1182, right, paragraph 2). 
However, none of the prior art teach or suggest the rice ACCase mutant would provide the claimed levels of tolerance to 14-140 g of quizalofop or an ester thereof, with the reasonable expectation of less than 10% injury to the treated rice plant in field application post-emergence. Applicant’s argument that a person of ordinary skill in the art at the time of the invention would have no reasonable expectation that the rice plant with the I1781L, C mutation in its ACCase would be tolerant to the claimed effective amounts of the AOPP herbicides, has been found persuasive.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663